UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (mark one) [ x ] Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-121787 TRIM HOLDING GROUP (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 300 Center Ave. Ste. 202 Bay City, MI 48708 (Address of Principal Executive Offices)(Zip Code) (989) 509-5954 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes
